Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 1 of 14
   Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 2 of 14




The 2020 United States Presidential Election and the Proceedings of January 6, 2021
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 3 of 14




      The Incursion at the United States Capitol on January 6, 2021
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 4 of 14




               Rachel Marie Powell’s Criminal Conduct
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 5 of 14
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 6 of 14
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 7 of 14
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 8 of 14
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 9 of 14
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 10 of 14
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 11 of 14
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 12 of 14
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 13 of 14
Case 2:21-mj-00257-PLD Document 1-1 Filed 02/05/21 Page 14 of 14




                                              Digitally signed by
                                              G. Michael Harvey
                                              Date: 2021.02.03
                                              12:38:01 -05'00'
